Two grounds of protest were made by appellant when it paid the taxes levied by the Tax Commission. The petition for rehearing states: "The judgment of the Court below is affirmed by a two to one decision without either of the two judges who concurred in the affirmance considering or passing upon the first of these propositions."
The first ground above referred to by appellant is: "1. The sales are not sales within the State of Arizona, and are, therefore, not subject to the privilege sales tax for the reason that delivery was made without the State of Arizona."
Appellant's place of business was in Phoenix, Arizona, and at that place sold the property involved. The purchaser paid the money here and appellant received it here, but not having the property sold in *Page 92 
stock, appellant caused the property to be delivered by the factory to the railroad and shipped directly to the purchaser in Arizona.
Because the goods were to be delivered to the purchaser f.o.b. outside of Arizona and to be shipped to purchaser within Arizona, it is contended the gross proceeds of sale accruing to purchaser from such sale are not taxable.
The tax is imposed on the gross proceeds of sale of "every person engaging or continuing within this state" as stated in our code Section 73-1303(d), in selling any tangible personal property at retail.
The purchase price of the material or equipment became a part of the gross proceeds of sale of a licensed retailer engaging in business by reason of his license within the State of Arizona, and is therefore taxable.
The tax is imposed on the one doing business within this state, not contingent on whether the property was delivered by a carrier who received the shipment from outside, or a merchant from his warehouse. The place from which, the time or the method or the person by whom the goods are delivered are not conditions precedent to the right to tax the proceeds of sale.
Appellant in its opening brief refers to the uniform sales act and states:
"Where a sale is made of tangible personal property f.o.b. a point without this State title and possession are transferred to the purchaser, and the sale is made, at the point without the state where under the terms of the agreement delivery is to be made.
"This is the law in this State as expressly declared bystatute. (Uniform Sales Act) Sections 52-517, 52-518, 52-543, A.C. 1939."
That act does not govern nor have reference to the relationship between the state as a taxing agency and the buyer and seller.
This is not an action involving the rights between buyer and seller as covered by said act, but an action between a taxpayer and the state involving the tax statutes, and the amount of gross proceeds of sales arising from the retail business of a dealer licensed by the state, residing and doing business within the state, subject to its laws and receiving the protection and benefits of the laws of the state where he resides.
The petition for rehearing should be denied. *Page 93